Title: From John Adams to Benjamin Waterhouse, 17 March 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Mar. 17. 1817

Have you read certain Strictures upon Painters and Paintings in the Newspapers? What do you think of them?
I am pleased with his gratitude to Copeley, but I believe he was not perfect Master of Copeleys Merit.
There is a Portrait of Justice Dana in his Robebands and Tie Wigg of a Barrister at Law, now no doubt in possesion of his Descendants. There is a full Length Portrait of Governor Adams, probably in possession of his Daughter. The Hon. Mr Quincy has a Portrait of his Grandfather. And there are many others. In these Portraits there is Truth Nature and Fact. You can Scarcely help discoursing with them, asking them questions and receiving Answers.
I wish I could See you oftener, but as I know this is impossible I can only express the regard of
John Adams